MEMORANDUM **
Jorge Ildefonso Chavez Huaman, a native and citizen of Peru, petitions for re*287view of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen removal proceedings to apply for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for an abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petition for review.
The BIA properly determined that Chavez’s motion to reopen was untimely because it was filed more than 90 days after the BIA issued its final order of removal. See 8 C.F.R. § 1003.2(c)(2). Moreover, Chavez was not entitled to equitable tolling because he did not claim that he was prevented “from filing [the motion to reopen] because of deception, fraud, or error.” See Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.2003).
All remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.